Citation Nr: 1338958	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-22 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for the service-connected post traumatic stress disorder with depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to March 1984.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Huntington, West Virginia, Regional Office (RO), which granted service connection for post traumatic stress disorder (PTSD) with depressive disorder and assigned a 50 percent initial rating. 

The Veteran appeared before the undersigned at a Central Office Board hearing in July 2013.  A transcript of that hearing is of record.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").   

Review of the record reveals that the Veteran's PTSD with depressive disorder may have worsened since the May 2011 VA psychiatric examination.  VA treatment records and hospital records show that the Veteran entered an inpatient program for PTSD in December 2011 after the May 2011 VA examination.  VA treatment records dated from March 2013 to June 2013 show that the Veteran's Global Assessment of Functioning score fluctuated and was as low as 50 which is serious social and occupational impairment.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the PTSD with depressive disorder.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Board finds that a new examination is needed to determine the current severity of this service-connected PTSD with depressive disorder.  

The record shows that the Veteran receives treatment for the service-connected PTSD with depressive disorder through the VA healthcare system.  The RO should obtain and review the copies of the VA treatment records since June 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the VA records referable to treatment for the service-connected PTSD with depressive disorder since June 2013.  

2.  Schedule the Veteran for a psychiatric examination to determine the severity of the service-connected PTSD with depressive disorder for the entire period of the appeal.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should identify all current symptoms due to the PTSD with depressive disorder that affect the Veteran's level of social and occupational adaptability.  The examiner should indicate whether the PTSD with depressive disorder caused occupational and social impairment with reduced reliability and productivity; difficulty in establishing effective work and social relationships; occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  The examiner should provide a Global Assessment of Functioning (GAF) score based on the service-connected PTSD with depressive disorder for the time period of the appeal (from March 2011 to present).  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

3.  After completing all indicated development, readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. Tenner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


